DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-39 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hall US Pub 2007/0030641.
Regarding claim 21, Hall discloses, 
 A system (Figs. 2, 4a, 7a, 8a, 8f, 16a), comprising: 
a rack (paragraph 203, fig 16a element 600 a rack; additionally offices uses figure 8a to illustrate the rack which comprises plurality of rack slots since fig 16a is Arial view ); 
a chassis (Fig. 2, element 201) that at least partially encompasses a chassis interior (interior of element 201, such as where element 120, 231 are disposed) and that is configured to support a plurality of heat-producing components (figure 2, 7a, 16a data storage modules 120 as described in paragraph 203); 
a plurality of support structures (fig 8f,  4a, element 846 coupling the plurality of heat producing components 120 to the chassis fig 1) that couple the plurality of heat-producing components to the chassis and that each at least partially form one or more air passages (fig 2, 
comprises one or more air inlets and one or more air outlets (fig 1, inlet and outlet in the direction of the arrow used to move the air), and is configured to allow air to move from at least one of the inlets to at least one of the air outlets to remove heat from the corresponding heat- producing component.
Regarding claim 22, Hall discloses, 
Wherein each heat producing component is coupled to the chassis via a respective set of the support structures (fig 8f and 4a, element 846), and in a staggered (staggered configuration shown in figure 7a, similar to present application’s figure 3) configuration that arranges the heat-producing components in a staggered configuration in the chassis interior (Fig 7a). 
Regarding claim 23, Hall discloses, 
Wherein a set of the support structures are configured to position the heat producing components to couple with one or more backplanes (backplane being the circuit board 150 that the support structure 846 are mounted on thereby as seen in at least figure 2, the heat 
Regarding claim 24, Hall discloses, 
Wherein the one or more support structures are configured to couple the heat-producing components to the chassis in a horizontal orientation (figure 2, 7a, 8f, the heat producing components are in horizontal orientation since the width of element 120 is consider the horizontal direction, under broadest reasonable interpretation).
Regarding claim 25, Hall discloses, 
Wherein the chassis comprises a base element (the circuit board 150 being the base element, which is coupled to the component 120 via the supports 846) configured to couple, via the one or more support structures, the heat producing components to the chassis; and
Wherein the base element of the chassis at least partially forms the one or more air passages between each of the heat-producing components and the base element such that each heat-producing component is cooled by the at least one respective air passage (the space between the element 120, the support 846 and the base element 150 create an air passage such that least an air passage is between the element 120 and the base element 150; the office notes that the term "between" is broad there by since air is fluid any places air flow is occurring between the two structure meets this limitation such as the flow illustrated in figure 9b). 
Regarding claim 26, Hall discloses, 
A data storage module (Figs. 2, 4a, 7a, 8a, 8f, 16a), comprising: 
a chassis (Fig. 2, element 201) that at least partially encompasses a chassis interior (interior of element 201, such as where element 120, 231 are disposed) and that is configured 
a plurality of support structures (fig 8f,  4a, element 846 coupling the plurality of heat producing components 120 to the chassis fig 1) that couple a plurality of heat-producing components to the chassis and that each at least partially form one or more air passages (fig 2, 7a, shows the spacing between adjacent components 120 such that air passages are formed, at least seen by the airflow arrow in figure 7a and additionally in figure 9b) between each of the heat-producing components and the chassis interior such that each heat-producing component is cooled by at least one respective air passage (figure 7a, cooling the components), wherein each of the air passages: 
comprises one or more air inlets and one or more air outlets (fig 1, inlet and outlet in the direction of the arrow used to move the air), and is configured to allow air to move from at least one of the inlets to at least one of the air outlets to remove heat from the corresponding heat- producing component.
Regarding claim 27, Hall discloses, 
wherein one or more of the support structures are configured to arrange the heat- producing components, when coupled to the chassis via the support structures(fig. 2, 4a, 8f are showing how the support structure 846 are arranging the components 120 as seen in figure 7a and 2 and 4a), to face respective interface ports of the heat-producing components towards a common portion of the chassis interior (such that the port of element 120 are facing the bottom/inner surface of the chassis interior, fig 2, 4a).
Regarding claim 28, Hall discloses, 

Regarding claim 29, Hall discloses, 
Wherein the one or more support structures are configured to couple the heat-producing components to the chassis in a horizontal-orientation (figure 2, 7a, 8f, the heat producing components are in horizontal orientation since the width of element 120 is consider the horizontal direction, under broadest reasonable interpretation).
Regarding claim 30, Hall discloses, 
One or more dividers (figure 7a, a row of components 120 are provided, thereby every other components can be consider as divider, for example, 701 is heat producing components, 702 is the divider and 703 is heat producing components) configured to at least partially restrict airflow between adjacent heat producing components. 
Regarding claim 31, Hall discloses, 
wherein the one or more support structures are configured to locate the heat-producing components in an angled configuration (fig 8f and 4a, element 846 and figure 7a shows the components 120 being at an angled configuration, similar to fig 3 of present application), when 
Regarding claim 32, Hall discloses, 
A data storage module (Figs. 2, 4a, 7a, 8a, 8f, 16a), comprising: 
a chassis (Fig. 2, element 201) that at least partially encompasses a chassis interior (interior of element 201, such as where element 120, 231 are disposed); 
a plurality of support structures (fig 8f,  4a, element 846 coupling the plurality of heat producing components 120 to the chassis fig 1) that couple heat-producing components to a base (base being the bottom wall of the chassis 201) of the chassis such that respective air passages are formed between each of the heat-producing components and the base (air passage as seen in figure 7a and 9b are between the components 120 and the bottom wall since air is fluid and travels the least restricted path), wherein each separate air passage extends at least partially parallel to the base (figure 7a and 9b shows the arrows that are parallel to the bottom wall of the chassis 201) and is configured to be in heat transfer communication with a respective one of the heat- producing components (fig 2, 7a, 9b cooling; paragraph 93 describes air movement and cooling of the components, in additions see the fans in the figures 2, 7a and 9b).
Regarding claim 33, Hall discloses, 

Regarding claim 34, Hall discloses, 
further comprising: baffle elements (figure 7a, a row of components 120 are provided, thereby every other components can be consider as baffle elements, for example, 701 is heat producing components, 702 is the baffle element and 703 is heat producing components), coupled to the base or the chassis (figure 7a, 4a), that at least partially partition the chassis interior into the air plenums or the air passages(such that the air is flown between and around, as at least illustrated by figure 9b and 7a).
Regarding claim 35, Hall discloses, 
Wherein each heat producing component is coupled to the base via a respective set of the support structures (fig 8f and 4a, element 846), and in a staggered (staggered configuration shown in figure 7a, similar to present application's  figure 3) configuration that arranges the heat-producing components in a staggered configuration in the chassis interior (Fig 7a). 
Regarding claim 36, Hall discloses, 
wherein the one or more support structures are configured to locate the heat-producing components in an angled configuration (fig 8f and 4a, element 846 and figure 7a shows the components 120 being at an angled configuration, similar to fig 3 of present application), when 
Regarding claim 37, Hall discloses, 
Wherein the one or more support structures are configured to couple the heat-producing components to the base in a horizontal orientation (figure 2, 7a, 8f, the heat producing components are in horizontal orientation since the width of element 120 is consider the horizontal direction, under broadest reasonable interpretation).
Regarding claim 38, Hall discloses, 
further comprising: a common air plenum (figure 7a, common air plenum is the middle regions which indicates airflow and arrow; additionally figures 9b shows the common air plenum being on the left and right side of the middle region thereby this can be considered as the common air plenum as well) wherein one or more of the support structures are configured to arrange the heat-producing components (fig. 2, 4a, 8f are showing how the support structure 846 are arranging the components 120 as seen in figure 7a and 2 and 4a), when coupled to the base of the chassis via the support structures, to face respective interface ports of the heat-producing components towards a common portion of the chassis interior in the common air plenum  (such that the port of element 120 are facing the bottom/inner surface of the chassis interior, fig 2, 4a); and 

Regarding claim 39, Hall discloses, 
Wherein a set of the support structures comprise one or more backplanes to the heat-producing components (backplane being the circuit board 150 that the support structure 846 are mounted on thereby as seen in at least figure 2, the heat producing component 120 are connected to the backplane via the support structures 846s).

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 
Applicant provides argument that Hall fails to anticipate “…that each at least partially form one or more air passages between each of the heat-producing component and the chassis interior such that each heat producing component is cooled by at least respective air passage…” the office respectfully disagrees. 

The office understand that the applicant is attempt to highlight the feature as described in figure 8A of present application, however this feature is not being clearly claimed. To potentially differentiate over the prior art applicant may attempt to claim that air passage between the support structure(s) and the chassis interior, however in this attempt it should be noted that between the support structure and chassis can be interpreted as side edges and the interior. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Close prior arts of record are Frink US Pub 2016/0350254, figure 5 shows raised up hard disk drive such that air flows below and over and in between. Ross et al. US Pub 2015/0036284.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841